Citation Nr: 0809552	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to June 1, 2006, and in excess of 50 percent after that date.

3.  Entitlement to an effective date earlier than February 
25, 2005, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a Decision Review Officer 
Decision dated in October 2005 and a rating decision dated in 
June 2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's current skin disorder, dermatitis, is not 
related to active service.

2.  Prior to June 1, 2006, the veteran's PTSD has been 
manifested by symptomatology that results in occupational 
impairment that more nearly approximates reduced reliability 
and productivity; and since June 1, 2006, the veteran's PTSD 
has been manifested by symptomatology that results in 
occupational and social impairment, with deficiencies in most 
areas.

3.  The VA received an initial claim for service connection 
for PTSD on February 25, 2005.


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  Resolving all doubt in the veteran's favor, the criteria 
for an initial evaluation of 50 percent, but not greater, for 
service-connected PTSD are met prior to June 1, 2006; and the 
criteria for an evaluation of 70 percent, but not greater, 
for service-connected PTSD are met since June 1, 2006.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an effective date prior to February 25, 
2005, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in March 2005 
and September 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2005 letter told him to provide any relevant evidence in his 
possession, and the September 2007 letter advised that if he 
had any information or evidence that he had not previously 
told VA about or given to VA and that information or evidence 
concerned the level of his disability or when it began, to 
either tell VA or give VA that evidence as soon as possible.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The September 2007 letter specifically advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the September 2007 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him.  With respect to the issue of entitlement to an 
earlier effective date, such a procedural defect is cured in 
the circumstances of this case. The nature of this case 
depends upon consideration of evidence already contained in 
the claims file. There is no dispute as to the date of 
receipt of the relevant documents in the file. Accordingly, 
there is no reasonable possibility that any additional notice 
would aid the veteran in substantiating his claim. 
  
With respect to the issue of entitlement to an increased 
rating for PTSD, according to Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The veteran did not receive VCAA which made specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders, the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir.1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, any defect was cured by actual knowledge on the 
part of the claimant.  The Board notes that the July 2007 
Statement of Accredited Representative in Appealed Case 
specifically cited the schedular criteria for 38 C.F.R. 
§ 4.130 for 70 percent and 100 percent evaluations.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the issue of increased rating for PTSD, the 
veteran was accorded a VA examination in March 2006. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2006 
VA examination report is thorough and supported by VA 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

With respect to the issue of entitlement to service 
connection for a skin disability, to date, the RO has not 
afforded the veteran a VA examination, with an opinion as to 
the etiology of his claimed disability.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no medical evidence has been presented showing the 
possibility that a current skin disorder is related to 
service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic skin disability is factually shown 
during service.  The Board concludes it was not.  

The veteran's service medical records indicate that the 
veteran presented in January 1969 with complaints of a skin 
problem in which a diagnosis of pruritic folliculitis was 
rendered, in May 1969 with complaints of a skin problem, in 
April 1971 with complaints of a shaving rash in which a 
diagnosis of a shaving infection was rendered, and in May 
1971 with complaints of razor bumps on chin.  However, the 
Board cannot conclude a "chronic" condition was incurred 
during service.  Treatment for skin problems in service 
cannot be considered a chronic disorder without some 
indication that a chronic disability exists.  In addition, on 
the clinical examination for separation from service, the 
veteran's skin was evaluated as normal, and on the Report of 
Medical History completed in conjunction with the separation 
examination, the veteran denied ever having skin diseases.  

As for statutory presumptions, applicable law provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  Service records 
show that the veteran served in the Republic of Vietnam from 
January 1969 to February 1970. Accordingly, the veteran has 
the requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.307(a)(6)(iii) (2006), and 
therefore, he is presumed to have been exposed to an 
herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  However, the disease 
process for which the veteran has a diagnosis, dermatitis, is 
not enumerated in 38 C.F.R. § 3.309(e).  The only skin 
disabilities enumerated in 38 C.F.R. § 3.309(e) are chloracne 
and other acneform diseases.  Accordingly, since dermatitis 
is not enumerated in 38 C.F.R. § 3.309(e), the presumption of 
service connection under 38 C.F.R. § 3.307 (2003) does not 
apply.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
evidence of dermatitis in the record is shown in a February 
19, 2005 environmental examination.  Thus, in light of the 
lack of any relevant history reported between the veteran's 
date of discharge in 1971 and 2005, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current skin disability as he was diagnosed 
with dermatitis in 2005.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service.  
However, no medical professional has ever related this 
condition to the veteran's military service except to 
document history provided by the veteran.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A 30 percent disability rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The findings of record indicate that at different times 
during the appeal period, the veteran's PTSD symptoms match 
some of the rating criteria for a 30 percent rating 
(depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss), some of the rating 
criteria for a 50 percent rating (panic attacks more than 
once a week, impairment of short-term memory, and 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships), and criteria for a 70 percent rating 
(suicidal ideation and impaired impulse control).

The Board notes that during the entire appeal period, the 
veteran's GAF scores ranged from a high of 55 to a low of 45.  
Specifically, the veteran was assigned GAFs of 55 in January 
2005, a GAF of 50 in January 2006, a GAF of 55 at the VA 
examination in March 2006, a GAF of 48 in June 2006, a GAF of 
45 in October 2006, a GAF of 45 in March 2007, and a GAF of 
52 at the VA examination in May 2007.

In this case, the GAF scores are highly probative as they 
relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 41 to 
50 indicates the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituations, frequent 
shoplifting) or a serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with co-
workers).

As the GAF scores indicate, the veteran's PTSD has fluctuated 
throughout the appeal period.  Per the DSM-IV, the lowest 
score in that range contemplates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning and the highest score in that range contemplates 
moderate symptoms.

While such scores are not dispositive of the evaluation 
issue, they must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, the GAF 
scores assigned in January 2005, March 2006, and May 2006, 
are indicative of moderate symptoms and more nearly 
approximate a 50 percent rating.  Similarly, the GAF scores 
assigned in June and October 2006, and March 2007 are 
indicative of serious symptoms and more nearly approximate a 
70 percent rating.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, prior to June 1, 
2006, the veteran's PTSD has been manifested by 
symptomatology that results in occupational impairment that 
more nearly approximates reduced reliability and 
productivity; and since June 1, 2006, the veteran's PTSD has 
been manifested by symptomatology that results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, and family relations, judgment, thinking 
or mood. 

Although the evidence indicates that the veteran maintains an 
ability to establish and maintain relationships demonstrated 
by his current nearly 15-year marriage, at the May 2007 VA 
examination, he noted that his marriage was bad, and that he 
basically had no friends.  In addition, the veteran reported 
that he hated to go to work, that the people on his job got 
on his nerves, and that he tried to stay away from them.    

Therefore, the Board finds that the veteran's symptoms since 
June 1, 2006 exceed the criteria for the 50 percent rating 
and more nearly approximate the criteria for the 70 percent 
rating. However, they do not approach the severity 
contemplated for the 100 percent rating. As set forth above, 
the criteria for a 100 percent rating are met when the 
veteran experiences total occupational and social impairment, 
which is clearly not demonstrated in this case.

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name. 

Accordingly, an increased rating to 50 percent is warranted 
prior to June 1, 2006, and an increased rating to 70 percent 
is warranted since June 1, 2006.  38 C.F.R. § 4.130, Code 
9411.

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

IV.	Earlier Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later. 38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2006).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

On February 25, 2005, the RO received a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
indicated that he was claiming compensation for skin rashes 
and PTSD.  

In an October 2005 Decision Review Officer decision, service 
connection for PTSD was granted and a 30 percent evaluation 
was assigned effective February 25, 2005.  In December 2005, 
the RO received the veteran's Notice of Disagreement with the 
October 2005 Decision.  Entitlement to an earlier effective 
date for the grant of service connection for PTSD was denied 
in an April 2006 Statement of the Case.

The record is devoid of any evidence of a claim pertaining to 
PTSD until VA received the veteran's application for 
compensation on February 25, 2005.  The veteran has submitted 
no evidence or argument in support of an earlier effective 
date.  

Thus, the Board finds that the veteran has not asserted any 
basis under the law for assignment an effective date earlier 
than February 25, 2005, for the grant of service connection 
for PTSD.  In essence, the Board believes that this is a case 
in which the law and not the evidence is dispositive, and 
thus, that the appeal must be terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for a skin disability is 
denied.

Entitlement to an initial disability evaluation of 50 percent 
for PTSD prior to June 1, 2006, and of 70 percent after that 
date is granted subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to an effective date earlier than February 25, 
2005, for the grant of service connection for PTSD, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


